Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Hermann (US 2012/0153901). Hermann discloses a storage module comprising battery cells, a first plate-shaped member, a second plate-shaped member for heat dissipation spaced with a thermally conductive insulator as claimed. However, claims 1 and 5 requires that the second plate shaped member has second connecting conductors formed therein that electrically connect terminals of battery cells adjacent to one another, and being separated from one another by a second insulator, in conjunction with the heat dissipation region is a conductor that is separated from the second connecting conductors by an insulator. As for amended claim 4, the applicants arguments submitted on 12/21/2020 are considered persuasive. Therefore, the instant claimed inventions are deemed novel and contribute to the art of storage battery modules. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724